                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    PETER JOHN ARENDAS,                                Case No. 19-cv-00540-CRB (PR)
                                   7                   Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   8            v.

                                   9    SGT. CARPENTER,
                                  10                   Defendant(s).

                                  11          On January 30, 2019, while plaintiff was detained at the Humboldt County Correctional

                                  12   Facility (HCCF) in Eureka, California, he filed a pro se prisoner complaint for damages under 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983 alleging that on October 13, 2018 Humboldt State University Police Department

                                  14   Sgt. Carpenter unlawfully arrested and detained him. On February 27, 2019, plaintiff filed a

                                  15   notice informing the court that he had been extradited to the State of Washington and was now in

                                  16   custody at the Washington Corrections Center (WCC) in Shelton, Washington.

                                  17          On May 9, 2019, the court ordered plaintiff to show cause why this case should not be

                                  18   dismissed without prejudice. But the court’s order to plaintiff came back as undeliverable.

                                  19          To date, plaintiff has not filed any notice of a current address in this case. But he recently

                                  20   refiled his § 1983 complaint against Sgt. Carpenter as a new case and made clear in that case that

                                  21   he is now in custody at the Shasta County Jail in Redding, California. See Arendas v. Carpenter,
                                       No. 19-cv-03777-CRB (N.D. Cal. filed June 28, 2019). Good cause appearing therefor, the instant
                                  22
                                       case is DISMISSED and plaintiff’s § 1983 complaint against Sgt. Carpenter will proceed in case
                                  23
                                       19-cv-03777-CRB only. The clerk is directed to close the file in case 19-cv-00540-CRB.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: July 29, 2019
                                  26
                                                                                        ______________________________________
                                  27
                                                                                        CHARLES R. BREYER
                                  28                                                    United States District Judge
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        PETER JOHN ARENDAS,
                                   5                                                          Case No. 3:19-cv-00540-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        CARPENTER,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on July 29, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Peter John Arendas ID: #403851
                                       Washington Corrections Center F-202 Cell
                                  19   P.O. Box 900
                                       Shelton, WA 98584
                                  20

                                  21

                                  22   Dated: July 29, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          2
